                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 1 of 8 Page ID #:1



                                                                                    1   Michele Haydel Gehrke (SBN 215647)
                                                                                        mgehrke@reedsmith.com
                                                                                    2   REED SMITH LLP
                                                                                        101 Second Street
                                                                                    3   Suite 1800
                                                                                        San Francisco, CA 94105-3659
                                                                                    4   Telephone: +1 415 543 8700
                                                                                        Facsimile: +1 415 391 8269
                                                                                    5
                                                                                        Mona A. Razani (SBN 312234)
                                                                                    6   mrazani@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    7   355 South Grand Ave
                                                                                        Suite 2800
                                                                                    8   Los Angeles, CA 90071
                                                                                        Telephone: +1 213 457 8000
                                                                                    9   Facsimile: +1 213 457 8080
                                                                                   10   Attorneys for Defendant
                                                                                        United Airlines, Inc.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
                                                                                                              UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   13
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                   14
                                                                                        JON MILLER, an individual, on behalf of    CASE NO.: 2:20-cv-4910
                                                                                   15 herself and all others similarly situated,
                                                                                                                                   DEFENDANT UNITED AIRLINES
                                                                                   16                     Plaintiff,               INC.’S NOTICE OF REMOVAL
                                                                                   17         vs.
                                                                                                                                   Los Angeles County Superior Court Case
                                                                                   18 UNITED AIRLINES, Inc., an Illinois           No.: 20STCV10551
                                                                                        Corporation, DALE BORDELEON an
                                                                                   19 individual; and DOES 1 through 50            Compl. Filed:   March 16, 2020
                                                                                        Inclusive,                                 FAC Filed:      March 24, 2020
                                                                                   20
                                                                                                          Defendant.
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                                                             1
                                                                                                     DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 2 of 8 Page ID #:2



                                                                                    1        PLEASE TAKE NOTICE that Defendant United Airlines, Inc. (“United”),
                                                                                    2 removes the above-captioned action from the Superior Court of the State of California

                                                                                    3 for the County of Los Angeles to the United States District Court for the Central

                                                                                    4 District of California pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original federal

                                                                                    5 jurisdiction on the basis of diversity under 28 U.S.C. § 1332(a)(1). Pursuant to 28

                                                                                    6 U.S.C. § 1446(d), copies of this Notice of Removal are being served upon counsel for

                                                                                    7 Plaintiff Jon Miller (“Plaintiff”) and filed with the Clerk of the California Superior

                                                                                    8 Court for the County of Los Angeles, as an exhibit to a Notice to State Court of

                                                                                    9 Removal to Federal Court.

                                                                                   10          PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        1.     Plaintiff initially filed this action against United and individual Defendant
                                                                                   12 Dale Bordelon (erroneously named “Dale Bordeleon”) on March 16, 2020, in the
REED SMITH LLP




                                                                                   13 Superior Court for the County of Los Angeles, in a case entitled, Miller v. United

                                                                                   14 Airlines, Inc. et al., Case No. 20STCV10551. United was not served with a copy of the

                                                                                   15 original Summons and Complaint. See Declaration of Michele Haydel Gehrke (“Gehrke

                                                                                   16 Declaration”) at ¶ 2. Plaintiff subsequently filed a First Amended Complaint on April

                                                                                   17 1, 2020 (the “State Court Action”).

                                                                                   18        2.     In the State Court Action, Plaintiff’s First Amended Complaint alleges
                                                                                   19 thirteen (13) state law claims: (1) hostile work environment-race, gender/sex; (2)

                                                                                   20 discrimination based on sex/gender, race and disability; (3) failure to reasonably

                                                                                   21 accommodate; (4) failure to engage in interactive process, (5) sexual battery and battery;

                                                                                   22 (6) assault; (7) retaliation; (8) failure to take all reasons steps to prevent discrimination;

                                                                                   23 (9) violation of California Family Rights Act; (10) violation of Labor Code Sections

                                                                                   24 98.6 and 1102.5; (11) violation of Civil Code Section 43; (12) violation of Civil Code

                                                                                   25 Section 52.; and (13) violation of Civil Code Section 51.7. See generally First Amended

                                                                                   26 Complaint (“FAC”).
                                                                                   27        3.     On May 4, 2020, the First Amended Complaint was served on United.
                                                                                   28
                                                                                                                            2
                                                                                                    DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 3 of 8 Page ID #:3



                                                                                    1 Gehrke Declaration at ¶ 3.

                                                                                    2        4.     On June 2, 2020, United timely removed the State Court Action to this
                                                                                    3 Court. Id. at ¶4. Before this removal, United filed an answer to the First Amended

                                                                                    4 Complaint in state court. Id.

                                                                                    5        5.     Copies of the First Amended Complaint, Summons, ADR Package and
                                                                                    6 United’s Answer in the State Court Action are attached to the Gehrke Declaration as

                                                                                    7 Exhibit A, and constitute all process, pleadings, and orders purported to be served upon

                                                                                    8 United in this action or filed by United in this action. Id. at ¶ 5.

                                                                                    9                              NO JOINDER NECESSARY
                                                                                   10        6.     Upon information and belief, as of the date of this filing, co-defendant Dale
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Bordelon has not been served in the State Court Action and upon further information

                                                                                   12 and belief, co-defendant Dale Bordelon would likely consent to this removal. Gehrke
REED SMITH LLP




                                                                                   13 Declaration at ¶ 6. Because there are no other ascertainable defendants in this action,

                                                                                   14 no consent to removal is necessary.

                                                                                   15                                 BASES FOR REMOVAL
                                                                                   16        7.     This Court has original jurisdiction under 28 U.S.C. § 1332 and United
                                                                                   17 may remove the State Court Action from state court to federal court pursuant to 28

                                                                                   18 U.S.C. § 1441 because it involves a controversy that exceeds the sum or value of

                                                                                   19 Seventy-Five Thousand Dollars ($75,000) between citizens of different states.

                                                                                   20                              DIVERSITY JURISDICTION
                                                                                   21 Plaintiff’s Citizenship

                                                                                   22        8.     Plaintiff alleges she is resident of California. FAC ¶ 9. A natural person’s
                                                                                   23 citizenship is determined by their state of domicile. Kantor v. Warner-Lambert Co., 265

                                                                                   24 F.3d 853, 857 (9th Cir. 2001). Therefore, Plaintiff is domiciled in California.

                                                                                   25 United’s Citizenship

                                                                                   26        9.     Pursuant to 28 U.S.C. § 1332(c), “a corporation shall be deemed to be a
                                                                                   27 citizen of any State by which it has been incorporated and of the State where it has its

                                                                                   28
                                                                                                                            3
                                                                                                    DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 4 of 8 Page ID #:4



                                                                                    1 principal place of business.” United is now, and ever since this action commenced has

                                                                                    2 been, incorporated under the laws of the State of Delaware, with its principal place of

                                                                                    3 business in Chicago, Illinois under the “nerve center” test. Declaration of Dorota

                                                                                    4 Karpierz at ¶¶ 2-3; Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).

                                                                                    5 Individual Defendant Dale Bordelon’s Citizenship

                                                                                    6        10.    Plaintiff alleges individual Defendant Dale Bordelon is a resident of Texas
                                                                                    7 or Louisiana. See FAC ¶ 2. Upon information and belief, individual Defendant Dale

                                                                                    8 Bordelon is a resident of Texas. Declaration of Dorota Karpierz at ¶ 4. A natural

                                                                                    9 person’s citizenship is determined by their state of domicile. Kantor v. Warner-Lambert

                                                                                   10 Co., 265 F.3d 853, 857 (9th Cir. 2001). Therefore, Mr. Bordelon is domiciled in Texas.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 The Parties are Diverse

                                                                                   12        11.     As set forth above, complete diversity of citizenship exists here because
REED SMITH LLP




                                                                                   13 the parties, Plaintiff, United and individually named Defendant Dale Bordelon are

                                                                                   14 citizens of different states. Additionally, the FAC does not set forth the identity or status

                                                                                   15 of any said fictitious defendants, nor any charging allegation against any fictitious

                                                                                   16 defendants. The citizenship of these Doe defendants is disregarded for diversity

                                                                                   17 jurisdiction, and therefore cannot destroy the diversity of citizenship between the parties

                                                                                   18 in this action. 28 U.S.C. § 1441(a).

                                                                                   19 Amount in Controversy Exceeds $75,000

                                                                                   20        12.    The First Amended Complaint seeks, amongst other relief, compensatory
                                                                                   21 damages, general damages, economic damages, punitive damages, civil penalties, and

                                                                                   22 interest on Plaintiff’s alleged damages, and costs and attorneys’ fees. See FAC at pp.

                                                                                   23 38-39. “[A] defendant’s notice of removal need include only a plausible allegation that

                                                                                   24 the amount in controversy exceeds the jurisdictional threshold; the notice need not

                                                                                   25 contain evidentiary submission.” Dart Cherokee Basin Operating Co., LLC v. Owens,

                                                                                   26 574 U.S. 81, 81 (2014). When courts “assess the amount in controversy [they] …
                                                                                   27 include all relief to which a plaintiff is entitled if the action succeeds.” Fritsch v. Swift

                                                                                   28
                                                                                                                            4
                                                                                                    DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 5 of 8 Page ID #:5



                                                                                    1 Trans. Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018). The Court must also

                                                                                    2 presume Plaintiff will prevail on each and every one of her claims. See Kenneth

                                                                                    3 Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 993, 1001 (C.D. Cal.

                                                                                    4 2002). Moreover, United only needs to show by a preponderance of the evidence that

                                                                                    5 Plaintiff's claimed damages exceed the jurisdictional minimum. Sanchez v. Monumental

                                                                                    6 Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996). Here, the Court can reasonably

                                                                                    7 ascertain from Plaintiff's Complaint and her prayer for relief that the amount in

                                                                                    8 controversy exceeds $75,000.

                                                                                    9        13.    Past Earnings: Plaintiff, a flight attendant, is currently employed with
                                                                                   10 United. See Karpierz Declaration ¶ 5. Plaintiff alleges she was on a medical leave of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 absence due to an industrial injury since September 23, 2018. See FAC ¶¶ 64, 74, 138.

                                                                                   12 She further alleges that since July 26, 2019, she has been allowed to work with
REED SMITH LLP




                                                                                   13 restrictions, but has not due to United allegedly not accommodating her purported

                                                                                   14 disability. See FAC ¶¶ 36-39, 64, 74, 138. Plaintiff specifically seeks “loss of earnings,

                                                                                   15 including commissions and bonuses, and back pay.” See FAC p. 38. In 2017, when

                                                                                   16 Plaintiff worked all year, she earned $33,571.86 in reportable W-2 wages. See Karpierz

                                                                                   17 Declaration at ¶ 6. In 2018, when Plaintiff worked through the majority of the year,

                                                                                   18 Plaintiff earned $32,166.33 in W-2 reportable wages. Id. Plaintiff’s 2019 W-2

                                                                                   19 reportable wages, the year she was on medical leave, were $4,794.77. Id. Had Plaintiff

                                                                                   20 returned to work around July 2019, United estimates she would have earned at least a

                                                                                   21 comparable amount in 2019 (prorated) that she earned in 2017 and 2018, not accounting

                                                                                   22 for regular pay increases Plaintiff may have been scheduled to receive in accordance

                                                                                   23 with her collective bargaining agreement. See Karpierz Declaration at ¶ 7. Assuming

                                                                                   24 Plaintiff’s estimated monthly income was approximately $2,797.66 (2017 W2 wages of

                                                                                   25 $33,571.86/12 months), Plaintiff’s alleged lost wage earnings from July 26, 2019

                                                                                   26 through May 31, 2020 (10 months) would be $27,976.60. Additionally, Plaintiff alleges
                                                                                   27 she is owed $1,400 for missing two flights in 2018. See FAC ¶ 31. Thus, Plaintiff’s

                                                                                   28
                                                                                                                           5
                                                                                                   DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 6 of 8 Page ID #:6



                                                                                    1 purported past economic damages to date are at least $29,376.60. Plaintiff also received

                                                                                    2 dental insurance, medical insurance, a 401(k) plan, profit sharing, vacation days and

                                                                                    3 other benefits not included in this figure. See Karpierz Declaration at ¶ 8.

                                                                                    4        14.    Statutory Penalties. Plaintiff also seeks “[c]ivil penalties as authorized by
                                                                                    5 statutes.” See FAC at p. 39. “[C]ourts may consider the maximum statutory penalty

                                                                                    6 available in determining whether the jurisdictional amount in controversy requirement

                                                                                    7 is met.” Korn v. Polo Ralph Lauren Corp., 536 F.Supp.2d 1199, 1205-1206 (E.D. Cal.

                                                                                    8 2008). Plaintiff’s claim under the California Ralph Civil Rights Act of 1976 (Civil Code

                                                                                    9 section 51.7) entitles the aggrieved prevailing person a penalty of $25,000. Plaintiff’s

                                                                                   10 claim for retaliation under California Labor Code section 1102.5(f)) also imposes a civil
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 penalty of $10,000 for each violation. Plaintiff’s retaliation claim is also premised upon

                                                                                   12 Labor Code section 98.6, which also, separately provides for a $10,000 civil penalty for
REED SMITH LLP




                                                                                   13 each violation. See generally FAC ¶ ¶ 133-44, 1663-171.

                                                                                   14        15.    Attorneys’ Fees. Plaintiff further seeks an award of attorneys’ fees. See
                                                                                   15 FAC. at p. 39. It is well settled in the Ninth Circuit that where attorneys’ fees are

                                                                                   16 authorized by statute, they are appropriately part of the calculation of the amount of

                                                                                   17 controversy. See Kroske     v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
                                                                                   18 2005); Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1034 (N.D. Cal. 2002). The

                                                                                   19 prevailing plaintiff under a Fair Employment Housing Act (FEHA) claim is entitled to

                                                                                   20 attorney fees as a matter of right. Simmons, 209 F. Supp 1029, 1034. “Such fees

                                                                                   21 necessarily accrue until the action is resolved.” Id. Attorney fee awards for FEHA cases

                                                                                   22 in California can be substantial. See e.g. Wysinger v. Automobile Club, 157 Cal.App.4th

                                                                                   23 413, 430-432 (2007) (affirming $980,000 attorneys’ fees award in FEHA discrimination

                                                                                   24 action). Therefore, statutory attorney fee awards should be considered for the amount

                                                                                   25 in controversy.

                                                                                   26        16.    Punitive and Emotional Distress Damages. Plaintiff seeks punitive
                                                                                   27 damages and “general damages (pain, suffering, emotional distress and other non-

                                                                                   28
                                                                                                                           6
                                                                                                   DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 7 of 8 Page ID #:7



                                                                                    1 economic damages).” See FAC. at p. 39. “Where both actual and punitive damages are

                                                                                    2 recoverable under a complaint each must be considered to the extent claimed in

                                                                                    3 determining jurisdictional amount.” Bell v. Preferred Life Assur. Soc. of Montgomery,

                                                                                    4 Ala., 320 U.S. 238, 240 (1943). “Punitive damages are available under FEHA.”

                                                                                    5 Simmons, 209 F. Supp. 2d 1029 at 1033. Punitive damages in discrimination cases may

                                                                                    6 be “substantial.” Hurd v. Am. Income Life Ins., 2013 WL 5575073, *7 (C.D. Cal. Oct.

                                                                                    7 10, 2013). Moreover, emotional distress damages are considered for the amount in

                                                                                    8 controversy. See Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (“district

                                                                                    9 court properly considered . . . emotional distress damage awards in similar age

                                                                                   10 discrimination cases . . .”). Emotional distress damages in California discrimination
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 cases can also be sizeable. See Ramirez, 2018 WL 5816107, *11 (“emotional distress

                                                                                   12 damages ranged from $500,000 to $2.5 million”). United denies that punitive and
REED SMITH LLP




                                                                                   13 emotional distress damages should be awarded here; however, for purposes of the

                                                                                   14 amount in controversy requirement, these claimed damages should be considered and

                                                                                   15 in of itself exceeds the amount of controversy requirement.

                                                                                   16        17.   While United denies any liability in connection with Plaintiff’s claims,
                                                                                   17 because diversity of citizenship exists and the amount in controversy exceeds $75,000,

                                                                                   18 this Court has original jurisdiction of the action pursuant to 28 U.S.C. §1332(a).

                                                                                   19                                         VENUE
                                                                                   20        18.   The State Court Action is being removed from the Superior Court of the
                                                                                   21 State of California, County of Los Angeles. See generally FAC. As such, venue lies in

                                                                                   22 the Central District of this Court pursuant to 28 U.S.C. §§1441 and 1446(a).

                                                                                   23                            TIMELINESS OF REMOVAL
                                                                                   24        19.   This Notice of Removal is timely because United has removed within 30
                                                                                   25 days of service. 28 U.S.C. § 1446(b).

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                           7
                                                                                                   DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
                                                                                    Case 2:20-cv-04910-VAP-AS Document 1 Filed 06/02/20 Page 8 of 8 Page ID #:8



                                                                                    1                                   CONCLUSION
                                                                                    2       WHEREFORE, United gives notice that the State Court Action pending against
                                                                                    3 it in the Superior Court of the State of California for the County of Los Angeles is

                                                                                    4 removed to this Court.

                                                                                    5 DATED: June 2, 2020

                                                                                    6                                      REED SMITH LLP
                                                                                    7

                                                                                    8                                      By: /s/ Michele Haydel Gehrke
                                                                                                                               Michele Haydel Gehrke
                                                                                    9                                          Mona A. Razani
                                                                                                                               Attorneys for Defendant
                                                                                   10                                          United Airlines, Inc
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                          8
                                                                                                  DEFENDANT UNITED AIRLINES, INC’S NOTICE OF REMOVAL
